Townsend, Judge.
The only exception in this writ of error is to the order of the court striking the defendant’s special plea of failure of consideration on motion in the nature of a general demurrer. An order striking the defendant’s plea or answer *570is not such a final judgment as may be the foundation of a writ of error. Chandler v. Southern Union Conference of Seventh Day Adventists, 95 Ga. App. 66 (96 S. E. 2d 621). This is trae although the effect of striking such plea is to leave the suit in default as against the defendant, since although a default judgment is final in nature, a judgment merely adjudging the case in default is not. Love v. National Liberty Ins. Co., 157 Ga. 259, 262 (121 S. E. 648).
Decided April 14, 1960
Rehearing denied May 2,1960.
W. T. Mobley, for plaintiff in error.
Bell & Bell, John C. Bell, contra.
It follows that, there being no assignment of error on a final judgment, the writ of error must be

Dismissed.


Gardner, P. J., Carlisle and Frankum, JJ., concur.